Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                PageID.465      Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

STEPHANIE MOORE, as Personal
Representative for the Estate of BOOKER
THOMAS MOORE, deceased,

                      Plaintiffs,                           Case Number 20-10277
v.                                                          Honorable David M. Lawson

EVAN KATIN-BORLAND,
ANTHONY J. TARRICONE,
KREINDLER & KREINDLER, LLP,
KONSTANTINE WILLIAM KYROS, AND
KRYOS LAW OFFICES,

                  Defendants.
_____________________________________________/

       OPINION AND ORDER GRANTING IN PART MOTION TO DISMISS OR
             TRANSFER VENUE, AND TRANSFERRING VENUE TO
                 THE SOUTHERN DISTRICT OF NEW YORK

       In this legal malpractice case, the defendants — lawyers and law firms from New York

and Massachusetts — have moved to dismiss this case for want of personal jurisdiction.

Alternatively, they ask that the case be transferred to the Southern District of New York, thereby

enforcing a forum selection clause found in their retainer agreement. Transfer, rather than

dismissal, is the preferred remedy when a district court lacks personal jurisdiction over a

defendant. 28 U.S.C. § 1631. Even if this Court had personal jurisdiction, the forum selection

clause is valid and enforceable. Therefore, the Court will transfer this case to the United States

District Court for the Southern District of New York.
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                  PageID.466    Page 2 of 12




                                                I.

       Plaintiff Stephanie Moore’s late husband played in the National Football League (NFL) in

the 1980s and suffered from chronic traumatic encephalopathy (CTE), a common brain injury

among football players, which was discovered in a post-mortem examination. After retiring from

football, he served as a Genesee County, Michigan sheriff’s deputy until he died of a heart attack

on September 20, 2009. The Genesee County Medical Examiner conducted Booker Moore’s

autopsy and preserved tissues from his brain for subsequent neuropathological investigation to

determine whether he suffered from football-related brain injuries.

       Moore contacted the Kyros Law Offices, based in Massachusetts, in response to

information posted on its website about ongoing personal injury litigation for former NFL players.

Her contacts with the Kyros firm eventually connected her with Kreindler & Kreindler, LLP, a

personal injury law firm based in New York specializing in product liability, transportation, and

mass torts.

       Moore never spoke in person with any attorneys from either law firm, nor did she have a

personal telephone conference interview. The attorneys responsible for her case, Evan Katin-

Borlan and Anthony Tarricone at Kreindler & Kreindler, LLP (the Kreindler defendants), and

Konstantine William Kyros at the Kyros Law Offices (the Kyros defendants), sent her a retainer

agreement, which Moore signed and mailed back on June 12, 2012. In that agreement, the

defendants promised to “prosecute claims on behalf of [her] late husband’s estate for wrongful

death, and traumatic brain injuries he sustained while playing in the NFL.” The retainer agreement

included a forum selection clause, which read: “It is agreed that any disputes arising under this

agreement or the services rendered here under [sic] shall be venued [sic] in New York and

governed by New York law.”



                                               -2-
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                    PageID.467       Page 3 of 12




       Neither law firm has an office in Michigan, and none of the individual defendants ever

litigated a case in Michigan. The Kreindler defendants hired a Michigan probate attorney to help

the plaintiff open a probate estate so that she could pursue a claim on behalf of her late husband.

On July 13, 2012, the Kreindler defendants filed suit on the plaintiff’s behalf in the Eastern District

of Pennsylvania. The multidistrict litigation in which the individual claim was brought eventually

converted into a class action. That class action was settled in 2014.

       The NFL concussion settlement agreement was initially approved in July 2014, then

amended on February 13, 2015. Under the amended settlement agreement, individuals asserting

a claim based on a post-mortem diagnosis of CTE were required to obtain such a diagnosis before

the settlement’s final approval date of April 22, 2015.

       Back in October 2012, defendant Tarricone (of the Kreindler firm) requested from the

Genesee County Medical Examiner a list of all records, specimens, and slides that may contain

Booker Moore’s brain tissue. The Medical Examiner’s office reported on October 22, 2012, that

it had 11 paraffin blocks that could be used to make slides. Tarricone acknowledged the existence

of the paraffin blocks on November 1, 2012, but he stated that his firm preferred to have to the

blocks preserved instead, and that he would request the slides later.

       The defendants missed the April 22, 2015 deadline, resulting in a loss of scheduled

compensation from the NFL concussion settlement in excess of $2 million. The parties disagree

as to why. According to the plaintiff, the defendants were simply negligent. Between November

5, 2012, and June 23, 2015, the defendants never communicated with the Genesee County Medical

Examiner. And they never discussed with Moore the April 22 deadline, collection of tissue

samples, or contact with medical experts. It was not until June 23, 2015, two months after the

settlement’s deadline, that Kreindler requested that the Genesee County Medical Examiner send



                                                 -3-
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                   PageID.468       Page 4 of 12




11 slides from paraffin blocks directly to Dr. Douglas C. Miller in Missouri, whom the defendants

retained as an expert witness.

       The defendants tell a different story. They say that before the April 22, 2015 deadline, they

could not find an expert who would support a CTA diagnosis. They were not able to locate Dr.

Miller until after the deadline passed. Nonetheless, with Dr. Miller’s opinion in hand, they filed

an untimely claim on Moore’s behalf with the Virginia-based claims administrator. Predictably,

the initial claim and subsequent appeal failed due to the timing of the post-mortem CTE diagnosis.

       The plaintiff commenced this legal malpractice action on February 4, 2020, invoking this

Court’s diversity jurisdiction. 28 U.S.C. § 1332(a). The defendants responded with their motion

to dismiss the case for want of personal jurisdiction or, alternatively, to transfer the action based

on the forum selection clause.

                                                     II.

       When personal jurisdiction is challenged in a motion filed under Federal Rule of Civil

Procedure 12(b)(2), the plaintiff bears the burden of establishing the Court’s authority to proceed

against the defendant. Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citing

McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936); Am. Greetings Corp. v. Cohn,

839 F.2d 1164, 1168 (6th Cir. 1988); Weller v. Cromwell Oil Co., 504 F.2d 927, 929 (6th Cir.

1974)). When the motion is supported by properly documented factual assertions, the plaintiff

“may not stand on his pleadings but must, by affidavit or otherwise, set forth specific facts showing

that the court has [personal] jurisdiction.” Ibid.

       Although dismissal may be appropriate when a court does not have personal jurisdiction

over a defendant, it is not the preferred remedy. Instead, “the court shall . . . transfer such action

. . . to any other such court . . . in which the action . . . could have been brought,” as long as the



                                                 -4-
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                    PageID.469       Page 5 of 12




transfer “is in the interest of justice.” 28 U.S.C. § 1631. In their retainer agreement, the defendants

all agreed that an action against them “shall be venued [sic] in New York,” and therefore this case

“could have been brought” in a court located there. And even if this Court has personal jurisdiction

over the defendants, the impact of the forum selection clause still must be assessed to determine

whether it compels transfer of this case. Atl. Marine Constr. Co., Inc. v. United States Dist. Ct.,

571 U.S. 49, 63 (2013).

       Subject matter jurisdiction over this case is based on diversity of citizenship, and therefore

state law governs substantive questions, and matters of procedure are governed by federal law, as

long as the federal rule does “not abridge, enlarge or modify any substantive right.” See 28 U.S.C.

§ 2072(b); Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938); see also Shady Grove Orthopedic Assoc.,

P.A. v. Allstate Ins. Co., 559 U.S. 393, 417 (2010) (Stevens, J., concurring) (reiterating the “long-

recognized principle that federal courts sitting in diversity ‘apply state substantive law and federal

procedural law’”) (quoting Hanna v. Plumer, 380 U.S. 460, 465 (1965)). Questions about proper

venue are procedural, and therefore, in diversity suits, “the enforceability of [a] forum selection

clause is governed by federal law.” Wong v. PartyGaming Ltd., 589 F.3d 821, 828 (6th Cir. 2009).

       A district court may transfer a civil action to another district where it could have been

brought “for the convenience of the parties and witnesses.” 28 U.S.C. § 1404(a). The factors that

generally drive the transfer decision are categorized as the parties’ “private interests” (their

convenience and the convenience of potential witnesses) and “public-interest concerns” (systemic

integrity and fairness). Moses v. Bus. Card Express, Inc., 929 F.2d 1131, 1137 (6th Cir. 1991).

However, “[t]he presence of a valid forum-selection clause requires district courts to adjust their

usual § 1404(a) analysis in three ways.” Atl. Marine, 571 U.S. at 63.




                                                 -5-
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                    PageID.470       Page 6 of 12




       First, the forum selection clause preempts the plaintiff’s venue privilege, so that “the

plaintiff’s choice of forum merits no weight.” Ibid. Second, because the parties made their choice

of forum in their contract in advance of the dispute, the private interest factors are irrelevant to the

analysis, because they “must [be] deem[ed] . . . to weigh entirely in favor of the preselected forum.”

Id. at 64. A court considering a forum selection clause must focus its analysis solely on the public

interest factors, but “those factors will rarely defeat a transfer motion.” Ibid. Third, when a party

files a lawsuit in a forum other than prescribed by the contract’s forum selection clause, in

contravention of the contract, the transferor district’s choice-of-law rules will not apply as they

otherwise might, which is “a factor that in some circumstances may affect the public interest

considerations.” Ibid. Thus, “a proper application of § 1404(a) requires that a [valid] forum-

selection clause be ‘given controlling weight in all but the most exceptional cases.’” Id. at 579

(quoting Stewart, 487 U.S. at 33 (Kennedy, J., concurring)).

       The plaintiff does not dispute the existence of a forum selection clause in this case, nor

does she contest that it is clear and mandatory. Instead, she argues that the forum selection clause

is unenforceable and that the public interest factors override it.

                                          A. Enforceability

       A forum selection clause “should control absent a strong showing that it should be set

aside.” Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 591 (1991). The following factors bear

on the enforceability question: “(1) whether the clause was obtained by fraud, duress, or other

unconscionable means; (2) whether the designated forum would ineffectively or unfairly handle

the suit; and (3) whether the designated forum would be so seriously inconvenient such that

requiring the plaintiff to bring suit there would be unjust.” Wong, 589 F.3d at 828 (citing Sec.

Watch, Inc. v. Sentinel Sys., Inc., 176 F.3d 369, 375 (6th Cir. 1999)). The party opposing the forum



                                                  -6-
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                  PageID.471      Page 7 of 12




selection clause bears the burden of showing that the clause should not be enforced. Shell v. R.W.

Sturge, Ltd., 55 F.3d 1227, 1229 (6th Cir. 1995).

       Moore argues that the forum selection clause is unenforceable because it is unconscionable.

Under federal common law, forum selection clauses are to be interpreted by reference to ordinary

contract principles, borrowing those rules from state law when appropriate. In re Delta Am. Re

Ins. Co., 900 F.2d 890, 892 (6th Cir. 1990). “Michigan law requires a party to demonstrate both

procedural and substantive unconscionability” to find a contract term invalid. Whirlpool Corp. v.

Grigoleit Co., 713 F.3d 316, 321 (6th Cir. 2013) (citing Pichey v. Ameritech Interactive Media

Servs., Inc., 421 F. Supp. 2d 1038, 1044-45 (W.D. Mich. 2006)). “Procedural unconscionability

is determined by evaluating the bargaining power of the parties, their relative economic strength,

and their alternative sources of supply.” Ibid. (citing Gianni Sport Ltd. v. Gantos, Inc., 151 Mich.

App. 598, 391 N.W.2d 760, 761-62 (1986)). “[T]he most important factors in determining

procedural unconscionability are (1) whether the relatively weaker party had an alternative source

with which it could contract, and (2) whether the contract term in question was in fact negotiable.”

Ibid. (citing Andersons, Inc. v. Horton Farms, Inc., 166 F.3d 308, 324 (6th Cir. 1998)).

       Moore argues that she had no bargaining power compared to the defendants, who are

sophisticated attorneys, and that they made no effort to balance the inequitable bargaining

positions by personal contact or meaningful explanation. She was never advised to consult

independent counsel and “did not negotiate a single term in the boilerplate agreement.”

       Moore is correct that her bargaining position “pales in comparison” to the two law firms,

one of which is national (Kreindler), the other international (Kyros). But they were not the only

attorneys available to take her case. Moore argues that the “[d]efendants advertised that they were

handling hundreds of claims under the [NFL concussion] settlement,” and therefore “[t]hey were,



                                                -7-
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                 PageID.472       Page 8 of 12




as far as [Moore] knew, the attorneys whom one needed to hire to join the class.” Yet she offers

no proof that they actually were the only attorneys handling cases related to the NFL settlement.

To the contrary, an internet search would have revealed alternative “sources of supply” for

attorneys capable of handling Moore’s claim. See Zapczynski Aff., ECF No. 12-3, PageID.123

(“our office received an advertisement letter from a law firm in Texas offering to represent Mr.

Moore’s estate in the NFL concussion litigation.”).        That fact severely undercuts Moore’s

argument. See Allen v. Mich. Bell Tel., 18 Mich. App. 632, 638, 171 N.W.2d 689, 692 (1969) (A

finding of unconscionability requires “an absence of meaningful choice on the part of one of the

parties”); St. Paul Fire and Marine Ins. Co. v. Guardian Alarm Co., 115 Mich. App. 278, 283-84,

320 N.W.2d 244, 247 (1982) (limitation of liability clause not unconscionable where defendant,

producer of burglar alarms, lacked effective monopoly over the industry). Moore has not shown

“that [the defendants] had the sort of monopolistic power described in Allen.” Pichey, 421 F. Supp.

2d at 1049.

       Nor has Moore shown that the forum selection clause is substantively conscionable.

       “Whether a contractual provision is substantively unreasonable or unconscionable depends

on the commercial setting, purpose and effect of the provision.” Ibid. (citing Mich. Ass’n. of

Psychotherapy Clinics v. Blue Cross, 101 Mich. App. 559, 575, 301 N.W.2d 33, 41 (1980), set

aside in part on other grounds, 411 Mich. 869 (1981)).           “Reasonableness is the primary

consideration.” Ibid. (citing St. Paul Fire, 115 Mich. App. 278, 320 N.W.2d 244).

       Moore posits that “the forum selection clause is . . . substantively unreasonable because the

contract terms unreasonably favor the defendants.” Resp. ECF No. 12, PageID.106. But Michigan

courts have made clear that a “contract is not substantively unconscionable simply because it is

foolish for one party and very advantageous to the other.” Pichey, 421 F. Supp. 2d at 1049 (citing



                                                -8-
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                  PageID.473       Page 9 of 12




Clark v. DaimlerChrysler Corp., 268 Mich. App. 138, 144-45, 706 N.W.2d 471, 475 (2005).

“Instead, a provision is substantively unreasonable ‘where the inequity of the term is so extreme

as to shock the conscience.’” Ibid.

       Considering that the choice of situs of this litigation inevitably will inconvenience one side

or the other, Moore has not shown that litigating the claim in the defendants’ home state, as

opposed to her home state, shocks the conscience. Nor has she cited any authority on that point.

Moore has failed to demonstrate that the forum selection clause is either procedurally or

substantively unconscionable.

       Moore also contends that the designated forum — a court in New York — could not handle

the lawsuit effectively. She bases that argument on statistics compiled under the Civil Justice

Reform Act showing that the district court in the Southern District of New York has a considerable

backlog of civil cases. One metric states that 1,084 cases were pending more than three years in

that district compared to 281 in this district. She also references the number of motions per judge

pending more than six months. Those numbers contribute only to the most superficial of analyses;

without drilling down to spread the number of cases over the census of active and senior district

judges, and evaluating how many of the cases with pending motions are part of MDLs or are

fraught with individual complications, a federal district court’s gross case volume alone will not

predict how long a new lawsuit will take to process from filing to trial or the quality of justice

dispensed. Moreover, even if Moore’s case might take longer to prosecute, she would enjoy the

same procedural and substantive rights afforded to her by this Court.

       Nor has Moore established that “enforcement of the [forum selection] clause would be so

inconvenient such that its enforcement would be unjust or unreasonable.” Wong, 589 F.3d at 829

(citing Assocs. of Urology, 453 F.3d at 722–23). To prevail on that factor, Moore must show



                                                -9-
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                    PageID.474       Page 10 of 12




 “more than mere inconvenience.” Ibid. The Sixth Circuit has “previously held that enforcement

 of a forum selection clause would not be unreasonable where the opposing party failed to produce

 any evidence that it was exploited or unfairly treated.” Ibid. (citing Siempelkamp GmbH & Co.,

 29 F.3d 1095, 1099 (6th Cir. 1994). And “the Supreme Court has held that a forum selection

 clause is not unreasonable simply because it appears in a non-negotiated consumer contract.” Ibid.

 (citing Shute, 499 U.S. at 594). The plaintiff faces a “‘heavy burden’ of showing that enforcing

 this forum selection clause would be unjust or unreasonable,” ibid. (quoting Shute, 499 U.S. at

 595), which she has not carried.

        Moore suggests that nearly every relevant witness in her case is Michigan-based. She

 argues that she is a widowed pensioner of modest financial means and cannot come to New York

 to pursue her case, while the defendants are sophisticated attorneys and firms capable of litigating

 in Michigan. But those observations, although undoubtedly true, do not demonstrate that Moore

 was exploited or treated unfairly. She signed the agreement without consultation, without

 understanding what “venue” meant; but she was not tricked or forced into consenting to the forum

 selection clause. She could have followed up with the law offices to review the terms of the

 retention agreement that she voluntarily signed after receiving it in the mail, but she did not. Courts

 have long recognized forum selection clauses as a legitimate means of allocating in advance the

 relative inconvenience of one party or another having to travel to prosecute or defend a claim. See,

 for example, Carnival Cruise Lines, where the Supreme Court found that a forum selection clause

 was reasonable and enforceable because there were legitimate business reasons for the defendant

 to establish a specific forum for adjudicating its disputes and because the forum selected was not

 a “remote alien forum,” but the cruise line’s principal place of business. 499 U.S. at 593-95.




                                                  -10-
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                    PageID.475     Page 11 of 12




        Because the forum selection clause is not unconscionable, the Southern District of New

 York is an effective and fair forum for handling Moore’s claim, and litigating this action in the

 Southern District of New York would not be so inconvenient such that the forum selection clause’s

 enforcement would be unjust or unreasonable. The clause is valid and enforceable in this case.

                                      B. Public Interest Factors

        The Supreme Court in Atlantic Marine recognized that in a rare case, the public interest

 factors could derail a forum selection clause in a contract. 571 U.S. at 60. Public interest factors

 include “the administrative difficulties flowing from court congestion; the ‘local interest in having

 localized controversies decided at home’; the interest in having the trial of a diversity case in a

 forum that is at home with the law that must govern the action; the avoidance of unnecessary

 problems in conflict of laws, or in the application of foreign law; and the unfairness of burdening

 citizens in an unrelated forum with jury duty.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 260 n.6,

 (1981) (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 509 (1947)).

        The public interest factors do not override the forum selection clause here. As discussed

 above, the relative congestion in the courts in these two federal districts plays a minor role in the

 assessment. It does not furnish an “exceptional” reason for overriding the parties’ agreement.

 Neither forum has a stronger interest in the case than the other. Michigan has an interest in

 providing remedies for its injured citizens, while New York has an interest in regulating the

 conduct of its licensed attorneys. There is no concern of “burdening citizens in an unrelated forum

 with jury duty.” Piper, 454 U.S. at 260 n.6. And Moore does not argue that the public interest

 factors favor Michigan due to conflicts of law principles, a difficult argument to make here because

 of the choice-of-law clause in the same retainer agreement.




                                                 -11-
Case 2:20-cv-10277-DML-EAS ECF No. 16 filed 09/14/20                   PageID.476      Page 12 of 12




        This dispute does not constitute one of the “most exceptional cases” for which the Court

 should ignore the parties’ valid forum selection clause. Atl. Marine, 571 U.S. at 60. That clause

 must be “given controlling weight.” Ibid.

                                                 III.

        There is no reason to dismiss this lawsuit for want of personal jurisdiction when

 transferring the case is an available and preferred remedy. The forum selection clause in the

 parties’ retainer agreement is valid and enforceable, and it requires that the case be transferred to

 the federal court in the Southern District of New York.

        Accordingly, it is ORDERED that the motion to dismiss or transfer venue (ECF No. 10)

 is GRANTED IN PART AND DENIED IN PART.

        It is further ORDERED that the Clerk of Court shall TRANSFER this case to the United

 States District Court for the Southern District of New York. The motion is DENIED in all other

 respects.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

 Date: September 14, 2020




                                                 -12-
